11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Hendrick Medical Center,                     * From the 104th District
                                               Court of Taylor County,
                                               Trial Court No. 25137-B.

Vs. No. 11-13-00320-CV                        * December 19, 2013

Texas Podiatric Medical Association;          * Per Curiam Memorandum Opinion
Cory Brown, DPM; and Martin V.                  (Panel consists of: Wright, C.J.,
Sloan, DPM,                                      Willson, J., and Bailey, J.)

     This court has considered Hendrick Medical Center’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason of
this appeal are taxed against Hendrick Medical Center.